Title: To James Madison from Willink, Van Staphorst, and Hubbard, 11 April 1801 (Abstract)
From: Willink, Van Staphorst, and Hubbard
To: Madison, James


11 April 1801, Amsterdam. Firm has advanced fl. 79,805.11.8. Holland currency to pay State Department accounts and has received fl. 22,000 remittance. The money advanced was mainly used to pay salaries of Adams and Murray. The “large amount lately received from the Treasury, proves that Bills on Amsterdam had grown more plenty and were obtainable in the months of January and February.”
 

   
   RC (DNA: RG 59, Letters Received from Bankers). 2 pp.; addressed to Marshall; docketed by Wagner as received in June; postmarked Philadelphia, 9 June. A similar letter (ibid.), dated 20 June and addressed to Lincoln as acting secretary of state, acknowledged receipt of fl. 35,000.


